       Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 1 of 12. PageID #: 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO


                                                        )
THE AMERICAN POLICY ROUNDTABLE,                         )
                                                        )
       Plaintiff,                                       )
                                                        )
               v.                                       )
                                                        )       Civil Action No. 1:19-CV-00535
HERITAGE ALLIANCE,                                      )
                                                        )
       Defendant.                                       )
                                                        )

                                             COMPLAINT

       Plaintiff, The American Policy Roundtable (“Plaintiff”), by counsel, for its Complaint

against Defendant, Heritage Alliance (“Defendant”), alleges as follows:

                                              PARTIES

       1.      Plaintiff is a non-profit corporation duly organized and existing under the laws of

the State of Ohio, with a principal place of business within this judicial district at 11288

Alameda Drive, Strongsville, Ohio 44149, Cuyahoga County.

       2.      Upon information and belief, Defendant is a nonprofit corporation having its

principal office located in Dallas, Texas.

                                JURISDICTION AND VENUE

       3.      This Court has original subject matter jurisdiction over all counts alleged in this

complaint pursuant to: 15 U.S.C. § 1121, in that they all arise under the Federal Trademark

(Lanham) Act (15 U.S.C. § 1051 et seq.); 28 U.S.C. § 1338(a), in that all claims arise under an

Act of Congress relating to trademarks; and 28 U.S.C. § 1331, in that all claims arise under the


                                                 1
        Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 2 of 12. PageID #: 2



laws of the United States.

        4.      This Court has personal jurisdiction over Defendant as, upon information and

belief: Defendant does business in this judicial district; the Defendant’s infringing services

complained of herein are offered within this judicial district; and Defendant has caused harm

within this judicial district.

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b).

                                  FACTUAL BACKGROUND

        A. Plaintiff and the IVOTERS Mark

        6.      Plaintiff has been a pioneer in the field of non-partisan voter information since

1980. In 1998, Plaintiff established one of the first online voter information sites. Plaintiff’s

iVoters.com website has grown into one of the most visited voter information sites in America.

        7.      In addition to its online presence, Plaintiff delivers to churches and individuals

print publications that provide non-partisan information related to elections, candidates, and

public policy. Plaintiff conducts significant research and meets with political candidates to

determine their stances on policy issues, all in order to provide consumers with the most

accurate and reliable information.

        8.      Plaintiff is the owner of the trademark IVOTERS and formatives thereof for use

in connection with a website that provides information on current political campaigns,

candidates, elections, and public policy issues throughout the United States. These services are

offered in U.S. interstate commerce over the Internet at the domain <ivoters.com> (hereinafter

the “IVOTERS Services” or “Plaintiff’s Website”).

        9.      Plaintiff’s Website “allows people in all 50 states [to] get the facts about



                                                  2
       Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 3 of 12. PageID #: 3



candidates and ballot issues from a non-partisan, independent source.” Exhibit A.

       10.     As part of the IVOTERS Services, Plaintiff also provides voter information,

conducting analysis (both on-air and off) for major commercial media outlets such as KDKA in

Pittsburgh, PA, WTN in Nashville, TN, WTAM in Cleveland, OH and additional print and

online services. Plaintiff’s key principals do frequent media interviews through election season

and specifically on-air election night co-hosting for media outlets across the country.

       11.     Since at least as early as February 23, 2010, Plaintiff has used the IVOTERS

mark or formatives thereof continuously in U.S. interstate commerce, including in Ohio, in

connection with the IVOTERS Services.

       12.     In connection with the IVOTERS Services, Plaintiff owns the following United

States trademark registrations:

               IVOTERS.COM FREE MINDS FREE SPEECH FREEAGENTS –
               U.S. Reg. No. 4,021,472 for use in connection with providing a
               web site of information on current public policy issues, political
               campaigns and citizen concerns related to political issues.
               Registered September 6, 2011, with a date of first use of February
               23, 2010; and

               IVOTERS FREE MINDS FREE SPEECH FREE AGENTS &
               Design – U.S. Reg. No. 5,039,154 for use in connection with
               providing a web site of information on current public policy issues,
               political campaigns and citizen concerns related to political issues.
               Registered September 13, 2016, with a date of first use of July 15,
               2014.

       Printouts from the U.S. Patent and Trademark Office’s database (TSDR) evidencing the

current status and ownership of the above registrations (the “IVOTERS Registered Marks”) are

attached as Exhibit B.

       13.     Pursuant to Section 7(b) of the Lanham Act, 15 U.S.C. § 1057(b), Plaintiff’s



                                                 3
        Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 4 of 12. PageID #: 4



federal registration certificates are prima facie evidence of the validity of the IVOTERS

Registered Marks, Plaintiff’s ownership of the registered trademarks, and Plaintiff’s exclusive

right to use the registered trademarks in connection with the services specified in the certificates

of registration.

        14.        Due to the importance of the IVOTERS brand, Plaintiff has filed the following

additional trademark applications with the United States Patent and Trademark Office:

                   IVOTERS – U.S. App. Serial No. 88/271,491 for use in connection
                   with providing a web site of information on current public policy
                   issues, political campaigns and citizen concerns related to political
                   issues. Filed January 22, 2019, with a date of first use of June 9,
                   2010; and

                   IVOTERS.COM – U.S. App. Serial No. 88/271486 for use in
                   connection with providing a web site of information on current
                   public policy issues, political campaigns and citizen concerns
                   related to political issues. Filed January 22, 2019, with a date of
                   first use of June 9, 2010.

        Printouts from the U.S. Patent and Trademark Office’s database (TSDR) evidencing the

current status and ownership of the above applications (the “IVOTERS Applied-For Marks”) are

attached as Exhibit C.

        15.        In addition to the IVOTERS Registered Marks, due to Plaintiff’s nationwide use

and promotion of the IVOTERS Services for more than eight years, Plaintiff possesses

significant common-law rights in the IVOTERS mark (Plaintiff’s common-law rights in

IVOTERS and formatives thereof, together with the IVOTERS Registered Marks and IVOTERS

Applied-For Marks, are referred to collectively as the “IVOTERS Mark”).

        16.        Plaintiff has invested much time and significant resources in developing,

promoting, and marketing the IVOTERS Services and in establishing Plaintiff’s Website in the



                                                    4
       Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 5 of 12. PageID #: 5



minds of consumers as being a source of high-quality, reliable, non-partisan information.

       17.     The IVOTERS Mark, and the IVOTERS Services, are promoted regularly on a

network of 200 radio stations as well as many other media outlets across the country.

       18.     The IVOTERS Mark has become favorably known among consumers as used in

connection with Plaintiff’s Website and has become a valuable symbol of the source of the

IVOTERS Services, of the high quality of those services, and of the goodwill associated with the

IVOTERS Mark.

       19.     The IVOTERS Mark has become associated exclusively with Plaintiff in the

minds of consumers.

       B. Defendant’s Infringing Acts

       20.     After Plaintiff began use of the IVOTERS Mark, and after that mark became well

known and associated with Plaintiff, Defendant launched a website that provides information on

current political campaigns, elections, candidates, and public policy issues throughout the United

States, under the name IVOTERGUIDE (“Defendant’s Website”). Defendant’s Website is

located at the domain <ivoterguide.com>.

       21.     But unlike Plaintiff’s Website, Defendant’s Website has a mission: “to empower

the handful of citizens necessary to restore the principles of limited government, free enterprise,

and traditional Judeo-Christian values.” Exhibit D.

       22.     After Plaintiff applied for federal registration of the IVOTER Mark, and

notwithstanding Plaintiff’s nationwide prior constructive rights in the mark, on June 23, 2015,

Defendant filed a federal trademark application for the IVOTERGUIDE & Design Mark in

connection with “providing a website featuring information regarding candidates for public



                                                 5
        Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 6 of 12. PageID #: 6



office,” which registered on June 21, 2016, as Reg. No. 4,981,328 (the “IVOTERGUIDE

Registration”). See Exhibit E. (The IVOTERGUIDE Registration, together with the word mark

IVOTERGUIDE and formatives thereof, are referred to collectively as the “IVOTERGUIDE

Mark.”)

        23.     Like Plaintiff’s Website, Defendant’s Website is intended for use by U.S. voters

to enter a location to search for information on the candidates running for political office in a

particular district or state, as well as nationally.

        24.     Upon information and belief, Defendant’s Website is directed toward American

voters seeking information about candidates running for U.S. public office through the same

channels of trade as Plaintiff’s Website.

        25.     Plaintiff has not authorized, licensed, or otherwise endorsed the use of the

confusingly similar mark IVOTERGUIDE by Defendant.

        26.     Plaintiff is aware of multiple instances of actual consumer confusion as a result of

Defendant’s use of the IVOTERGUIDE Mark in connection with Defendant’s Website.

        27.     Notwithstanding Plaintiff’s objections to Defendant’s adoption and use of the

IVOTERGUIDE Mark, Defendant continues to use the IVOTERGUIDE Mark in connection

with Defendant’s Website.


                                     COUNT I
                         INFRINGEMENT OF REGISTERED MARKS

        28.     Plaintiff repeats the allegations in paragraphs 1 through 27 of this Complaint as

though fully set forth herein.

        29.     Defendant, without the consent or authorization of Plaintiff, has used and is using



                                                       6
       Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 7 of 12. PageID #: 7



the IVOTERGUIDE Mark, which is confusingly similar to the IVOTERS Registered Marks, in

connection with services identical to the IVOTERS Services, and such use is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

Defendant and of Defendant’s Website with Plaintiff, or as to the origin, sponsorship, or

approval of Defendant’s Website.

       30.     The goodwill of the IVOTERS Registered Marks is of significant value, and

Plaintiff is suffering and will continue to suffer irreparable harm, in particular, to its reputation

for independent, non-partisan information, should Defendant continue its unauthorized offering

of Defendant’s Website under the confusingly similar mark IVOTERGUIDE.

       31.     The acts of Defendant in its unauthorized use of the confusingly similar

IVOTERGUIDE Mark in connection with Defendant’s Website are intended to, and will, divert

to Defendant the benefit of the reputation and goodwill symbolized by the IVOTERS Registered

Marks, which belong exclusively to Plaintiff.

       32.     Defendant’s acts constitute infringement of the IVOTERS Registered Marks

under 15 U.S.C. § 1114(1)(a).

       33.     Defendant’s acts of trademark infringement are knowing, intentional, and willful.

       34.     As a result of Defendant’s acts of trademark infringement, Plaintiff is suffering

irreparable harm.

       35.     Unless and until Defendant is enjoined by this Court, Defendant will continue to

commit acts of trademark infringement and will continue to confuse the public and cause

irreparable harm to Plaintiff.

       36.     Plaintiff is entitled to a permanent injunction against Defendant, as well as


                                                  7
          Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 8 of 12. PageID #: 8



corrective advertising permitted under Section 35 of the Lanham Act, 15 U.S.C. § 1117(a).

                                COUNT II
                 OHIO COMMON-LAW TRADEMARK INFRINGEMENT

          37.   Plaintiff repeats the allegations in paragraphs 1 through 27 of this Complaint as

though fully set forth herein.

          38.   By making unauthorized use of the confusingly similar IVOTERGUIDE Mark in

connection with services identical to Plaintiff’s, Defendant is likely to cause confusion or

misunderstanding as to the source, sponsorship, approval, or certification of Defendant’s

Website, or as to affiliation, connection, or association with, or certification by, Plaintiff.

          39.   Defendant’s acts constitute deceptive trade practices under Ohio Rev. Code Ann.

§ 4165.02(A).

          40.   Plaintiff has been damaged, and is likely to continue to be damaged, as a result of

Defendant’s deceptive trade practices.

          41.   Pursuant to Ohio Rev. Code Ann. § 4165.03, Plaintiff is entitled to injunctive

relief.

                                          COUNT III
                                 FALSE DESIGNATION OF ORIGIN

          42.   Plaintiff repeats the allegations in paragraphs 1 through 27 of this Complaint as

though fully set forth herein.

          43.   By making unauthorized use of the confusingly similar IVOTERGUIDE Mark in

connection with services identical to Plaintiff’s, Defendant is likely to cause confusion, or to

cause mistake, or to deceive as to the affiliation, connection, or association of Defendant and

Defendant’s Website with Plaintiff, or as to the origin, sponsorship, or approval of Defendant’s


                                                   8
       Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 9 of 12. PageID #: 9



Website.

       44.     Defendant’s acts constitute false designation of origin under Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a)(1).

       45.     As a result of Defendant’s acts of false designation of origin, Plaintiff is suffering

irreparable harm.

       46.     Unless and until Defendant is enjoined by this Court, Defendant will continue to

commit acts of false designation of origin and will continue to confuse the public and cause

irreparable harm to Plaintiff.

       47.     Plaintiff is entitled to a permanent injunction against Defendant, as well as

corrective advertising permitted under Section 35 of the Lanham Act, 15 U.S.C. § 1117(a).

                                COUNT IV
              CANCELLATION OF DEFENDANT’S U.S. REG. NO. 4,981,328

       48.     Plaintiff repeats the allegations in paragraphs 1 through 27 of this Complaint as

though fully set forth herein.

       49.     Defendant obtained a registration of the IVOTERGUIDE Mark under U.S.

Registration No. 4,981,328, issued on June 21, 2016.

       50.     Defendant’s IVOTERGUIDE Mark, when used in connection with the services

recited in Reg. No. 4,981,328, so resembles Plaintiff’s mark, which was registered in the Patent

and Trademark Office and previously used in the United States by Plaintiff and not abandoned,

as to be likely to cause confusion, or to cause mistake, or to deceive in violation of Section 2(d)

of the Lanham Act, 15 U.S.C. § 1052(d).

       51.     Pursuant to Section 1119 of the Lanham Act, 15 U.S.C. § 1119, in any action



                                                 9
      Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 10 of 12. PageID #: 10



involving a registered mark, the court may determine the right to registration and order the

cancellation of a registration, in whole or in part.

       52.       Defendant is not entitled to registration of the IVOTERGUIDE Mark, which

infringes Plaintiff’s IVOTERS Mark and is likely to cause confusion, mistake, or deception,

such that Reg. No. 4,981,328 should be ordered cancelled.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter an Order:

       A.        Adjudging that Defendant’s use of the IVOTERGUIDE Mark is trademark

infringement under 15 U.S.C. § 1114;

       B.        Adjudging that Defendant’s use of the IVOTERGUIDE Mark constitutes

common-law trademark infringement and deceptive trade practices under Ohio Rev. Code Ann.

§ 4165.02(A);

       C.        Adjudging that Defendant’s use of the IVOTERGUIDE Mark is false designation

of origin under 15 U.S.C. § 1125;

       D.        Requiring that Defendant and its officers, agents, servants, employees, attorneys,

and assigns, and all persons in active concert or participation with any of them, be permanently

enjoined from:

                 1.     Using the IVOTERGUIDE Mark or any other names, marks, slogans or

                 domain names, in connection with providing a website featuring information on

                 candidates for public office, public policy issues, political campaigns, or any

                 related goods or services;

                 2.     Doing any other act or thing likely to induce the mistaken belief that



                                                  10
      Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 11 of 12. PageID #: 11



               Defendant or Defendant’s Website are in any way affiliated, connected, or

               associated with Plaintiff or the IVOTERS Services, or doing any other act or

               thing likely to cause confusion, mistake, or deception with respect to Plaintiff’s

               IVOTERS Mark;

               3.        Trading on the goodwill associated with the IVOTERS Mark;

               4.        Injuring Plaintiff’s business reputation and the goodwill associated with

               the IVOTERS Mark and from otherwise unfairly competing with Plaintiff and his

               licensee in any manner whatsoever.

       E.      That, pursuant to 15 U.S.C. § 1116, Defendant be directed to file with this Court

and to serve on Plaintiff, within thirty (30) days after entry of the injunction, a report in writing

and under oath setting forth in detail the manner and form in which Defendant has complied

with the injunction;

       F.      That Defendant be directed to take any and all actions the court deems reasonable

to correct the confusion and misimpression Defendant has created through use of the

IVOTERGUIDE Mark, including but not limited to:

               1.        Contacting all current and former donors to inform them that Defendant is

               not now and has never been affiliated with, sponsored by, or endorsed by

               Plaintiff, and that Defendant is changing its name to prevent any confusion in the

               future;

               2.        Engaging in corrective advertising on any platforms and through any

               channels previously used by Defendant to advertise Defendant’s Website; and

               3.        To the extent the <ivoterguide.com> Internet domain remains accessible



                                                 11
      Case: 1:19-cv-00535-PAB Doc #: 1 Filed: 03/11/19 12 of 12. PageID #: 12



               to the public, replacing the current content on the website at that domain with a

               statement that Defendant is not now and has never been affiliated with, sponsored

               by, or endorsed by Plaintiff, and that Defendant is changing its name to prevent

               any confusion in the future.

       G.      That Plaintiff be awarded all reasonable attorneys’ fees, costs, and disbursements

incurred by Plaintiff as a result of this action, pursuant to 15 U.S.C. § 1117(a); and

       H.      That Plaintiff be awarded any such other and further relief as this Court deems

just and proper.


       Dated: March 11, 2019                   Respectfully submitted,


                                                 /s/ William R. Martin
                                                 William R. Martin
                                                 (Ohio Federal Bar # 0033955)
                                                 Jordan S. Weinstein
                                                 (Pro Hac Vice Forthcoming)
                                                 BARNES & THORNBURG LLP
                                                 1717 Pennsylvania Avenue N.W.
                                                 Suite 500
                                                 Washington, D.C. 20006-4623
                                                 P:202-289-1313
                                                 F:202-289-1330
                                                 e-mail:
                                                 billy.martin@btlaw.com
                                                 jordan.weinstein@btlaw.com

                                                 Attornerys for Plaintiff, The American Policy
                                                 Roundtable




                                                12
